United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 27, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60441
                          Summary Calendar


                      BROWN EKELEDO OKORONKWO,

                                                          Petitioner,

                               versus

            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                          Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A27 172 234)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     On two bases, Brown Ekeledo Okoronkwo, a native and citizen of

Nigeria, petitions for review of the Board of Immigration Appeals’

(BIA) denying his motion for reconsideration.       Such denial is

reviewed “under a highly deferential abuse-of-discretion standard”.

Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006) (quotation

omitted).

     First, Okoronkwo challenges the BIA’s determining his vacated

state aggravated-assault conviction was still valid for immigration



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
purposes.   Although the BIA’s determination was consistent with

Renteria-Gonzalez v. INS, 322 F.3d 804, 814 (5th Cir. 2002) (“a

vacated conviction, federal or state, remains valid for purposes of

the   immigration     laws”),   Okoronkwo     contends   erroneously   that

Renteria-Gonzalez has been effectively overturned. See Discipio v.

Ashcroft, 417 F.3d 448, 450 (5th Cir. 2005) (“a panel of this Court

is without authority to contradict the holding of the previous

panel in Renteria-Gonzalez”).           Okoronkwo does not show the BIA

abused its discretion.      See Singh, 436 F.3d at 487.

      For his other contention, Okoronkwo maintains the immigration

judge   erred   in   denying    his    hardship-waiver   request   under   §

216(c)(4)(B) of the Immigration and Nationality Act, 8 U.S.C. §

1186a(c)(4)(B).      Our court lacks jurisdiction to review the BIA’s

refusal to grant reconsideration of its determining Okoronkwo was

not entitled to such a waiver.          See Assaad v. Ashcroft, 378 F.3d
471, 474-75 (5th Cir. 2004).

                                      DENIED IN PART; DISMISSED IN PART




                                       2
BENAVIDES, Circuit Judge, concurring:

      I join in the judgment of the Court and write separately to

emphasize that, given the abuse of discretion standard of review,

we do not need to consider the validity of Renteria-Gonzalez v.

INS, 322 F.3d 804, 814 (5th Cir. 2002).

      Because the appellant did not appeal the BIA’s decision

upholding the       immigration judge’s deportation order, the only

decision before us is the BIA’s denial of the appellant’s motion

for reconsideration.       Thus, rather than reviewing the BIA’s legal

findings de novo, we instead review its decision to not reconsider

its earlier determination under the highly deferential abuse of

discretion standard.       Singh v. Gonzales, 436 F.3d 484, 487 (5th

Cir. 2006).    I agree with the government’s assertion that we must

affirm the BIA’s decision unless it is “capricious, racially

invidious, utterly without foundation in evidence, or otherwise so

irrational that is arbitrary.”           Id.     Here, the BIA adhered to

precedent which it reasonably believed to be valid.                 Therefore,

regardless of the actual status of Renteria-Gonzalez, about which

I   continue   to   have   reservations,   the    BIA   did   not   abuse   its

discretion in denying the appellant’s motion for reconsideration.




                                     3